112 U.S. 293
5 S.Ct. 149
28 L.Ed. 728
TRADESMAN'S NAT. BANK OF PITTSBURGH, PA.,v.THIRD NAT. BANK OF THE CITY OF NEW YORK.
November 24, 1884.

John R. Emery and Thos. N. McCarter, for plaintiff in error.
A. Q. Keasbey, for defendant in error.
BLATCHFORD, J.


1
This suit presents, in all material respects, the same facts and questions as the case of Exchange Nat. Bank against Same Defendant, ante, 141. The only points of difference, as to the facts found, are these: The drafts are seven in number, and bear different dates, from June 21, 1875, to August 10, 1875. The letters from the plaintiff to the defendant, transmitting them for collection, described them by their numbers and amounts, and one of the letters from the defendant to the Newark bank described the inclosed draft as 'Conger, Tr.' There is no finding that when the acceptances of Conger were taken by the Newark bank, the time of payment of the drafts was so far distant that there was sufficient time to communicate to the plaintiff the form of acceptance, and for the plaintiff thereafter, if such communication had been made, to give further instructions as to the form of acceptance. The plaintiff was not advised of the form of the acceptance until the first draft was protested for non-payment and returned to it, at which time the drawers and indorser were insolvent. There is no finding as to the taking by the Newark bank of any acceptances from Conger individually, of drafts drawn on the Newark Tea Tray Company, and there is a finding that when the drafts were presented to Conger by the Newark bank he declined to accept them in his official capacity. These differences are immaterial under the views held in Exchange Nat. Bank v. Third Nat. Bank, supra.


2
The judgment of the circuit court is reversed, with direction to award a new trial.